DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communication dated 12/02/2021.
Claims 1-20 are pending in this application.
	Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Remarks

2.	Applicants’ argument(s) have been fully considered, but are not persuasive.  Specifically, at Applicants’ Remarks, page 5, Applicants argued:
“Lin discloses the scribe line structure that includes a multi- layer structure 211 and at least of two rows of cavities 212. Lin, par. [0022]. The multi-layer structure of the scribe line structure of the invention includes a plurality of insulating layers. Lin, par. [0023]. To decrease probability of dielectric fracture of the multi-layer structure, the plurality of insulating layers are not selected from the group consisting of materials with poor adhesion, such as SOG materials. Thus, Lin's multi-layer structure including the cavities 212 and the plurality of insulating layers excluding SOG materials, fails to disclose "wherein the low-k film of the scribe region includes a plurality of cavities."”

	
	
the plurality of insulating layers are not selected from the group consisting of materials with poor adhesion, such as SOG materials.  
	In the other words, regardless of Lin’s invention being limited only to the plurality of insulating layers selected from the group consisting of materials with poor adhesion, such as SOC materials, the patentability of the instantly claimed invention depends upon what is/are actually claimed.  Feature(s) that is/are not included in the claim language will not have any patentable weight.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2002/000642)
	Regarding claim 1, Lin discloses a semiconductor device comprising: 
	a main circuit region 13, or 23 (see fig. 1B, figs. 2A-C); and

	wherein the main circuit region and the scribe region comprise first and second insulating films 1121, 1123 and a low-k film 1122 (fig. 1B, para. 0004; see also claim 6 of Lin) formed therebetween; and 
	wherein the low-k film 1122 of the scribe region 21 (figs. 2) includes a plurality of cavities 212 lining along a border between the main circuit region 23 and the scribe region 21.  

	Regarding claim 2, Lin discloses the semiconductor device of claim 1, wherein the scribe region 21 has a predetermined width defining a width direction and a longitudinal direction orthogonal to the width direction, and the region where a plurality of the cavities 212 are lining is located at an end of the scribe region in the width direction and extends in the longitudinal direction.  See fig. 2A.

	Regarding claim 3, Lin discloses the semiconductor device of claim 1, wherein the plurality of the cavities 212 are circular in plan view, and are arranged in a staggered manner.  See figs. 2, and para. 0022.

	Regarding claim 4, Lin discloses the semiconductor device of claim 1, wherein each of the cavities 212 is buried with an insulating film.  See fig. 2B.



	Regarding claim 6, Lin discloses the semiconductor device of claim 1, wherein a plurality of interconnects (conductive layers) are included in the main circuit region, and the low-k film is formed between the plurality of interconnects.  See figs. 2.  See also claim 5 of Lin.

	Regarding claim 7, Lin discloses the semiconductor device of claim 1, wherein the low-k film comprises a stacked film of SiOC and SiCN, and wherein the first insulating film and the second insulating film comprise silicon oxide films.  See claim 5 of Lin.

Conclusion

5.	THIS ACTION IS MADE FINAL.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday 9:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 02, 2022